DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment filed 2-9-2022 has been entered into the record.  Claims 1-23 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejection of claims 1-23 under 35 U.S.C. 103 as being unpatentable over Chui et al (WO 2017/087280; published 26 May 2017; of record) in view of Krop et al (Journal of Clinical Oncology, 33(10:1136-1142, April, 1, 2015; of record) and Krop et al (The Lancet Oncology 18(6):743-754, published May 16, 2017 on line; of record) is withdrawn in view of the amendment to the claims and replaced by a new combination with an additional reference.


New Rejections Based on Amendment
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chui et al (WO 2017/087280; published 26 May 2017; of record) in view of Krop et al (Journal of Clinical Oncology, 33(10:1136-1142, April, 1, 2015; of record), Krop et al (The Lancet Oncology 18(6):743-754, published May 16, 2017 on line; of record) and Symmans et al (J. Clin. Oncol. 25:4414-4422, 2007).
Chui et al teaches a protocol for treatment of patients with HER-positive operable LABC or inflammatory early breast cancer (EBC) where the patients were treated at Figure 3.

    PNG
    media_image1.png
    630
    929
    media_image1.png
    Greyscale

The treatment comprises trastuzumab and docetaxel as the taxane prior to breast surgery.  The surgery is definitive surgery (see paragraph [0034] and [0078]).  Chui et al teaches that neoadjuvant therapy permits and in vivo assessment of drug efficacy, which may guide the choice of subsequent treatments (see paragraph [0068]). The treatment regimen differs by with trastuzumab monotherapy as opposed to trastuzumab emtansine (T-MD1) at 3.6 mg/kg as a monotherapy or combined with other chemotherapy and not specifying the presence of any residual disease in the breast and/or axillary lymph node at Biopsy Collection 4.
Krop et al 2015 teaches the use of T-DM1 pre and post operatively to treat HER-2 early- stage breast cancer where the dose of T-DM1 is 3.6 mg/kg as a monotherapy (optional chemotherapy or radiation therapy) or combined with other chemotherapy and/or radiation therapy optional, and page 1137, column 1, Study Design and Patients, second paragraph).

    PNG
    media_image2.png
    507
    902
    media_image2.png
    Greyscale


Krop et al 2017 teaches that  T-DM1 monotherapy is approved in many countries for the treatment of HER-2 positive metastatic breast cancer in patients who have previously received trastuzumab and a taxane (separately or in combination) who have received a previous therapy for metastatic disease or have developed disease recurrence after completing adjuvant therapy.  Krop et al teach that patients had significantly longer progression free survival than those who received lapatinib plus capecitabine (see page 744, column 1, Introduction) and after treatment of physicians choice as disclosed herein (see page 743, third paragraph).
Symmans et al teach that residual breast cancer burden is a predictor of disease relapse-free survival (see abstract).  Symmans et al teach extensive residual disease was associated with poor prognosis (see page 4421, column 1, last paragraph).
It would have been prima facie obvious to one having ordinary skill in the art to administer T-DM1 as a monotherapy or in combination with other chemotherapy to early stage HER2 positive  breast cancer patients post-surgery with residual disease in the breast and/or axillary lymph node at a dose of 3.6 mg/kg because the art teaches that T-DM1 at a dose at 3.6 mg/kg provides for increased survival in metastatic disease and would be expected to increase survival in early stage disease.  One would have been motivated to select patients with residual disease after neoadjuvant treatment for further treatment as the presence of residual disease is associated with a poor prognosis.  Inasmuch as the same dose is given to the same patient population, the functional effects of increased survival, decreased risk of invasive of disease, recurrence of metastatic (e.g. distant recurrence) is necessarily met  as the patients were early stage HER-2 positive breast cancer patients having been treated with surgery and having prior chemotherapy comprising trastuzumab and a taxane with the requisite dose of T-DM1.


Response to Applicant’s Arguments
Applicant argues that one skilled in the art would not expect that trastuzumab and that T-DM1 are interchangeable and the mechanisms of action are different and that combination of agents can have antagonists effects.  It is noted that the art teaches that “T-DM1 is characterized by an innovative and selective mechanism of action on the HER2-postive tumor cells.  Through this mechanism, T-DM1 leads to a double antitumor effect, an anti-HER2 effect mediated by the trastuzumab activity and a selective transport of a powerful antimitotic agent DM1 into the intracytoplasmic area (Figure2).  This particular mechanism of action increases the effectiveness while it reduces the toxicity. (Martinez et al, Critical Reviews in Oncology/Hematology, 97:96-106, 2016; page 97, column 2, see third paragraph).  Martinez et al also teach that it could be combined with the stander treatment to increase efficacy (see page 104, column 2).  Thus it was known in the art at the time of the invention that T-DM1 retains all the mechanisms of action of trastuzumab (see Junttila et al, Breast Cancer Res Treat 128:347-356, 2011; see abstract).  Therefore, Applicant’s assertion of different mechanism of action is not persuasive.  It is noted that the art does not teach any particular combination that Applicant indicates is antagonistic, but in contrast teaches trastuzumab in combination with multiple different agents.  As such, the selection of such additional agents known to be useful in combination with trastuzumab is prima facie obvious, where multiple agents are desired (claims 10-23).  The substitution of one for the other is prima facie obvious as T-DM1 has all the effects of trastuzumab plus delivery of a potent cytotoxic agent.  As such, the substitution would expect to have better effects that trastuzumab due to its “dual action”.  Applicant argues that the results are unexpected “surprising superior properties” and as such are not interchangeable.  The superior properties are not unexpected.  Krop et al (Lancet Oncol, 15:689-699, 2014) teaches that T-DM1 provides for superior progression free survival as compared to physicians choice treatment containing trastuzumab (see Figure 2B, page 693).  As such, T-DM1 was known to provide for superior results as compared to treatment containing trastuzumab or treatments not containing trastuzumab (see Figure 2C, page 693). Krop et al (2017 as cited) also teaches the superiority of T-DM1.   As such, the use of T-DM1 in place of trastuzumab would be expected to provide for superior results as compared to trastuzumab or trastuzumab in combination with other drugs and the results are therefore not “unexpected”.   The substitution of T-DM1 for trastuzumab is prima facie obvious and an improved result is expected.  Applicant’s arguments are therefore not persuasive.  

Status of Claims
Claims 1-23 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Patricia Duffy/Primary Examiner, Art Unit 1645